Exhibit 10.2

EXECUTION COPY

DEED OF ASSIGNMENT

July 15, 2009

Reference is made to (i) Third Amended and Restated Receivables Purchase
Agreement dated as of December 10, 2008 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “RPA”) among JWPR Corporation,
as seller and as servicer (“Seller”), Liberty Street Funding LLC, as a Conduit,
the other commercial paper conduits from time to time party thereto, certain
financial institutions from time to time party thereto and The Bank of Nova
Scotia, as a Purchaser, as the Managing Agent and as the agent (in such
capacity, the “Agent”) and (ii) the Receivables Offer Deed dated as of
October 24, 2003 (as amended, supplemented or otherwise modified prior to the
date hereof, the “ROD”), between JohnsonDiversey UK Limited, a limited liability
company incorporated under the laws of England and Wales (“JD-UK”) and Seller.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the RPA.

Seller has agreed to assign to JD-UK all of Seller’s right, title and interest
in the Receivables generated by JD-UK which have not been fully collected as of
the date hereof, any and all Collections with respect thereto, all Related
Security with respect thereto and Account No. 11289969, sort code 18-50-08
maintained with Citibank N.A., London Branch (collectively, the “Specified
Assets”) to the extent that such Specified Assets were previously transferred
and assigned to Seller in accordance with the terms of the RPA and the ROD.

Accordingly, for good and valuable consideration paid by JD-UK to Seller, the
receipt of which is hereby acknowledged by Seller, which consideration includes
the release by JD-UK of the Seller from its obligation to pay the outstanding
principal amount of and interest with respect to the subordinated note executed
by Seller in favor of JD-UK, Seller does hereby sell, transfer, assign, convey
and transfer to JD-UK absolutely and free from all encumbrances created by it
and with full title guarantee, but without representation, recourse or warranty
of any kind, all of its right, title and interest in and to the Specified
Assets.

THIS DEED OF ASSIGNMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF IT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF ENGLAND AND
WALES.

This Deed of Assignment shall be binding upon Seller, its successors and
assigns, and shall inure to the benefit of JD-UK, its successors and assigns.

This Deed of Assignment may be executed in any number of counterparts and all
such taken together will be deemed to constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS OF WHICH this document has been duly executed as a deed by the
parties and delivered on the date inserted above.

 

EXECUTED and DELIVERED as a DEED by

   )   

JOHNSONDIVERSEY UK LIMITED

   )    /s/ David C. Quast.

acting by David C. Quast, a director,

   )    Director in the presence of:    )   

Signature of witness: /s/ Tony A Sebranek

Name (in BLOCK CAPITALS): TONY A. SEBRANEK

Address: 8310 16TH STREET, STURTEVANT, WISCONSIN, U.S.A.

Occupation: TREASURY MANAGER

 

EXECUTED and DELIVERED as a DEED

   )

by JWPR CORPORATION

   )

by Tony A Sebranek

   )

being a person who, in accordance with

   )

the laws of that territory, is acting

   )

under the authority of the company

   )

/s/ Tony A Sebranek Authorised signatory

 

Signature Page to

Deed of Assignment

JD-UK



--------------------------------------------------------------------------------

Acknowledged and agreed to as of

the date first above written:

 

LIBERTY STREET FUNDING LLC By:     /s/ Jill A Russo   Name: Jill A Russo  
Title: Vice President

 

THE BANK OF NOVA SCOTIA,

as Agent and as a Managing Agent

By:     /s/ Darren Ward   Name: Darren Ward   Title: Director

 

Signature Page to

Deed of Assignment

JD-UK